Citation Nr: 1018319	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  06-30 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran served on active duty from January 1945 to August 
1946 and from August 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In October 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

The Board previously remanded this matter in November 2008 
and May 2009.


FINDINGS OF FACT

1.  Bilateral hearing loss is causally related to service.

2.  Tinnitus is causally related to service.  


CONCLUSIONS OF LAW

1. Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Hearing loss was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

 In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
119-20 (2004), the Court specifically held that the VCAA 
requires VA to provide notice that informs the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the Veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the Veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In a June 2004 letter, the RO informed the Veteran of the 
evidence required to substantiate his claims and explained 
what types of evidence he should provide and what evidence VA 
would attempt to obtain on his behalf.  This notice was 
provided prior to the rating decision on appeal.  A June 2009 
letter provided notice of the information and evidence 
required to establish a disability rating and effective date.  

The RO made reasonable efforts to assist the Veteran.  The 
pertinent medical records have been obtained and associated 
with the claims file.  A VA examination and addendum opinion 
were obtained.  

The Board finds that VA provided the Veteran with adequate 
notice and assistance with regard to the claims on appeal.  
Even assuming otherwise, remanding for additional 
notification and/or assistance is unnecessary because, due to 
the favorable disposition of this claim, the Board's decision 
to proceed in adjudicating it does not prejudice the Veteran 
in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 
384, 392- 94 (1993).

  
II.  Analysis of Claim

The Veteran claims entitlement to service connection for 
tinnitus and hearing loss secondary to acoustic trauma during 
service.  The Veteran alleges that he was exposed to 
artillery fire without noise protection.    

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131. That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including sensorineural hearing loss, if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
such disease became manifest to a degree of 10 percent within 
one year from the date of discharge, and there is no evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101, 
1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2009).

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. 
§ 3.303(d).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran had active duty from January 1945 to August 1946 
and from August 1951 to June 1953.  Service treatment records 
do not reflect any complaints or diagnoses of hearing loss or 
tinnitus.

There is competent evidence of in-service noise exposure.  At 
the Board hearing, the Veteran testified that he served 
aboard a destroyer and was exposed to noise from weapons 
fire.  The Veteran has also reported that he was exposed to 
rifle noise when he attended gunnery school.  Personnel 
records confirm that the Veteran completed training at an 
indoor rifle range.  

The Veteran had a VA audiological examination in January 
2006.  The examiner reviewed the claims file and the service 
treatment records from the Veteran's first period of active 
service.  The Veteran's chief complaint was hearing problems.  
With respect to tinnitus, the Veteran reported a history of 
tinnitus, with onset approximately 34 years prior.  The 
Veteran reported a history of military noise exposure 
including firearms, machine guns and naval guns.  His 
reported post-service noise exposures included factory and 
plant noise.  

Audiological testing obtained the following pure tone 
thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
70
75
LEFT
30
50
70
75
70

Speech audiometry revealed speech recognition ability of  94 
percent in the right ear and of 80  in the left ear.

The Board notes that the January 2006 VA audiology 
examination shows current bilateral hearing loss disability 
for VA purposes.  38 C.F.R. § 3.385.  The examiner diagnosed 
mild to severe sensorineural hearing loss bilaterally from 
500 to 400 Hertz.  

The examiner addressed the etiology of the Veteran's 
disabilities.  The examiner noted that a review of the claims 
file did not yield any information about hearing in 1953.  
The examiner noted that a report of physical examination from 
August 1946 revealed normal scores bilaterally on the watch 
test, whispered voice test, and the spoken voice test, 
indicating normal hearing.  The examiner opined that, given 
the information provided by the Veteran as to his duties and 
noise encountered in and out of the military, the Veteran's 
hearing loss was "not as likely as not related to his 
military noise exposure."   The examiner opined that 
tinnitus is less likely than not related to service because 
the reported onset of tinnitus was some 10 years after 
service.  

The Board remanded this matter in May 2009.  The Board 
requested that the RO obtain an addendum opinion from the VA 
audiologist who conducted the 2006 VA examination based upon 
a review of service treatment records from both periods of 
active service.   

In August 2009, the VA audiologist provided an addendum 
opinion.  The examiner noted that a review of the claims file 
revealed that the Veteran passed whispered voice tests 
bilaterally at entrance in January 1945 and again at 
separation in June 1953.   The examiner noted that there was 
no documentation at discharge of complaints of tinnitus, 
hearing loss or ear problems.  The examiner noted that the 
Veteran reported that he was a boatswain's mate, and his 
service occupation brought him into contact with chippers and 
other hazardous noises aboard ship.  The examiner noted that 
the Veteran was exposed to factory and plant noise for 
approximately 20 years as a civilian.  The examiner stated 
that the Veteran's age, civilian noise exposure and military 
noise exposure are all factors that could have contributed to 
his hearing loss and tinnitus.  The examiner stated that it 
was her opinion that the Veteran's hearing loss and tinnitus 
are "at least as likely as not" related to military noise 
exposure.  

In April 2010, the Veteran submitted an opinion from a 
private audiologist.  The audiologist opined that the 
Veteran's bilateral tinnitus and hearing loss are "at least 
as likely as not" related to excessive noise exposure while 
serving in the military.  The audiologist explained that 
these conditions are known to be associated with excessive 
noise exposure.

The Board finds that service connection bilateral hearing 
loss and tinnitus is warranted.  There is evidence of 
acoustic trauma during service.  The personnel records 
reflect the Veteran's participation in rifle range training, 
and the Veteran has provided credible testimony of exposure 
to weapons noise.  VA and private medical records establish 
current diagnoses of bilateral hearing loss and tinnitus.  
The record contains competent medical opinions linking these 
disabilities to acoustic trauma in service.  Accordingly, the 
Board concludes that the evidence supports service connection 
for bilateral hearing loss and bilateral tinnitus.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


